DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 33, 34, 37, 38, 41-45, 47, 48, and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (US Patent No. 5,284,264).
Re: Claim 33, Gross discloses the claimed invention including a dispensing closure comprising:
an actuator disc (60) and a base (24) (Figs. 1-5),
wherein the actuator disc is pivotally mounted on the base and is pivotable between a closed position which prevents fluid product dispensing (Depicted in Fig. 5) and an open position which allows product fluid dispensing (Depicted in Fig. 7),
wherein the dispensing closure further comprises a transport lock for preventing the actuator disc moving from the closed to the open position,
wherein the transport lock (88) comprises a pressable strip (104) formed as part of the actuator disc that is movable from a locked position (Fig. 6) to an unlocked position (Fig. 8), and
wherein the pressable strip comprises a central portion (108) which is displaced radially inwards when pressed and in which the central portion is not deformed as it moves inwards (Fig. 6 to 8 depict the pressed inward without deformation).
Re: Claim 34, Gross discloses the claimed invention including the base comprises a base sidewall (26) and the base sidewall comprises a notch (44) formed by a wall section (46), and in which in the locked position the pressable strip is positioned over the wall section to prevent the actuator disc moving to the open position (Figs. 1-3).
Re: Claim 37, Gross discloses the claimed invention including the actuator disc comprises a top plate (62) and a disc sidewall (64) depending from the periphery thereof (Fig. 2).
Re: Claim 38, Gross discloses the claimed invention including a gap is formed in the disc sidewall and the pressable strip is formed across the gap (Depicted in Fig. 5).
Re: Claim 41, Gross discloses the claimed invention including the actuator disc is generally circular (Fig. 3).
Re: Claim 42, Gross discloses the claimed invention including the pressable strip moves radially inwards (Figs. 6 and 8 depict this movement).
Re: Claim 43, Gross discloses the claimed invention including the actuator disc includes a frontal dispensing outlet (70) (Fig. 4 and 7).
Re: Claim 44, Gross discloses the claimed invention including the pressable strip is provided at a rear of the actuator disc (Depicted in Fig. 1).
Re: Claim 45, Gross discloses the claimed invention including the pressable strip remains attached to the actuator disc (Fig.5-8 depict the strip attached throughout entirety of operation).
Re: Claim 47, Gross discloses the claimed invention including the pressable strip is initially in the locked position and movable to a stable unlocked position (Depicted in Figs. 5-8).
Re: Claim 48, Gross discloses the claimed invention including the pressable strip is initially in the locked position and is irreversibly movable to the unlocked position (Depicted in Figs. 5-8).
Re: Claim 51, Gross discloses the claimed invention including the actuator disc comprises a pressing depression (120) for assisting movement to the open position (Fig. 6 depicts the depression for pressing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US Patent No. 5,284,264) as applied to claim 33 above.
Re: Claim 49, Gross discloses the claimed invention including the device and the constituent parts may be made from a variety of thermoplastics (Col. 6, lines 48-49 thermoplastic materials) except for specifying the base and disc made of different materials. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the base and the actuator disc formed from different materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 35, 36, 39, 40, 46, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US Patent No. 5,284,264) as applied to claim 33 above, and further in view of Oder (US Patent No. 5,709,318).
Re: Claim 35-36, Gross discloses the claimed invention  except for bends lines. However, Oder discloses the pressable strip (26) comprises two bend lines (Fig. 12, Col. 6, lines 28-29, either side of the strip has a bend line).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include bend lines as taught by Oder, since Oder states in column 1, lines 64-67 that such a modification provides a locking structure which is formed integrally with the lid and/or closure body, for simplicity and ease of manufacture, and which may initially function as a shipping lock and which thereafter may repeatably function as a travel lock. Further it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re: Claim 39, Gross as modified by Oder in the rejections of claims 35-36 above teach the pressable strip is non-frangibly attached at either side to the sidewall by an inclined portion, and in which a central portion extends between the inclined portions and is joined thereto by bend lines (Oder: Fig. 11).
Re: Claim 40, Gross as modified by Oder in the rejections of claims 35-36 above teach the pressable strip is non-frangibly attached at either side to the sidewall by an inclined portion, and in which a central portion extends between the inclined portions and is joined thereto by bend lines (Oder: Fig. 11-13).
Re: Claim 46, Gross as modified by Oder in the rejections of claims 35-36 above teach the pressable strip is biased towards the locked position and movable to the unlocked position (Fig. 12, Col. 6, lines 28-29, living hinges inherently bias toward extended position which is Oder’s locked position).
Re: Claim 52, Gross discloses the claimed invention except for tamper evident means. However, Oder teaches the closure comprises tamper-evident means (72) for indicating if the actuator disc has moved from an initially closed position to the open position (Fig. 11, Col. 6, lines 34-38, tamper evident means).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include bend lines as taught by Oder, since Oder states in column 2, lines 5-7 that such a modification provides an indicator on whether the lid had previously been moved to the dispensing position during shipping, storage or handling before initial use. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lalier, Jelich, Brem, Roberts, Lohrman, Dejonge, Gaspar, and Gross are cited disclosing closures with pivotable discs for opening and closing an outlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754